'Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered August 2, 1965, convicting him, on his plea of guilty, of petit larceny and sentencing him under article 7-A of the Correction Law to an indefinite term in the New York City Penitentiary, to be served consecutively to another indefinite term therein which defendant was then serving. Judgment reversed on the law and defendant remanded to the trial court for resentencing. No questions of fact have been considered. In our opinion it was error for the sentencing court to sentence defendant to an indeterminate term under article 7-A of the Correction Law to be served consecutively to another indeterminate term which the defendant was serving at the time of sentence (see People ex rel. Gordon v. Ashworth, 290 N. Y. 285, 288-290; People v. Cioffi, 1 N Y 2d 70, 72; People ex rel. Bernard v. Ashworth, 43 N. Y. S. 2d 366). Beldock, P. J., TJghetta, Rabin, Benjamin and Munder, JJ., concur.